       1:18-cr-10023-JES-JEH # 115            Page 1 of 13                                             E-FILED
                                                                      Monday, 31 August, 2020 09:55:24 PM
                                                                              Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                                 AT PEORIA

UNITED STATES OF AMERICA,                )
                                         )
                              Plaintiff, )
                                         )
       v.                                )           Case No. 18-10023
                                         )
RICK A. HAMM,                            )
                                         )
                              Defendant. )

                     GOVERNMENT’S RESPONSE TO
               DEFENDANT’S MOTION TO MODIFY PROBATION

       NOW COMES the United States of America, by John C. Milhiser, United

States Attorney for the Central District of Illinois, and Katherine G. Legge,

Assistant United States Attorney, and responds to Defendant’s motion for

modification of his probation (R.111) hereby requesting the Court deny the

motion as baseless and without factual foundation.

       The COVID-19 pandemic is a danger to everyone everywhere in the world.

It is not an ipso facto get-out-of-jail-free card. 1 Rather, it is a serious health issue



1 For parallels in context of motions for compassionate release, See, United States v. Eberhart, No.
13-CR-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“a reduction of sentence
due solely to concerns about the spread of COVID-19 is not consistent with the applicable policy
statement of the Sentencing Commission as required by § 3582(c)(1)(A).”); and United States v.
Korn, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“in this Court’s view, the mere possibility
of contracting a communicable disease such as COVID-19, without any showing that the Bureau
                                                1
         1:18-cr-10023-JES-JEH # 115            Page 2 of 13



that calls for a rational, but measured response. The Defendant argues in his bare-

bones motion he has health conditions that place him at higher risk, and therefore

his five days jail time should be converted to home confinement. However, this

Defendant has made it abundantly clear outside of court that he thinks the virus is

a “hoax.” Despite his transparent belief that the pandemic is fake and he “fear[s]

getting hit by Lightning more than dying from the coronavirus,” the Defendant

attempts to weasel out from under the terms of his sentence because of it. See

Exhibit 1. In reality, the Defendant’s request is a thinly veiled attempt to

unlawfully circumvent the jail time to which he agreed. Accordingly, his Motion

should be denied, and the U.S. Probation Office be allowed to coordinate the

timing and location of his jail time as they deem appropriate.

    I.      Procedural Background

         On January 9, 2020, this Court adopted the written plea agreement of the

parties (R.87) and imposed a sentence of 24 months probation. R.100. In addition

to standard terms, his probation includes a hunting and guiding ban, five 2 days

imprisonment, $50,000 fine, $2,500 restitution. The five days imprisonment was




of Prisons will not or cannot guard against or treat such a disease, does not constitute an
extraordinary or compelling reason for a sentence reduction under the statutory scheme.”).
2
  In his Motion, the Defendant alleges he was ordered to serve eight days of incarceration, wherein fact,
he was only ordered to serve five days. The Government assumes this is a typo.
                                                    2
         1:18-cr-10023-JES-JEH # 115    Page 3 of 13



to be served between April 1 and May 1, 2020 in coordination of the U.S.

Probation Office. R.100. At sentencing, the Court referenced the Defendant’s

lengthy history violating conservation law and the wisdom of not violating any

terms of his probation.

         At some point shortly after the pandemic’s rise, the Defendant’s attorney

and the Government spoke and agreed to informally pause the timing

requirement for Defendant’s jail time until more was known and understood

about the pandemic.

         On Tuesday, August 11, 2020, the Defendant filed a Motion to Modify

Probation, citing “the Defendant runs a higher rick [sic] than many were he to

contact [sic] the COVID-19 virus.” R.111. In support of his motion, he references

his apparent medical issues of “recurrent pneumonia and tobacco use” as

reasons he wants to convert his imprisonment to home confinement. Id. He does

not allege having pneumonia currently or suffering from any illness presently.

         For reasons explained below, the Government objects and requests the

Court deny his motion.

   II.      Legal Framework

         A sentence of probation constitutes a final judgment, notwithstanding a

few exceptions. 18 U.S.C. § 3562. Conditions of probation or supervised release

                                           3
       1:18-cr-10023-JES-JEH # 115            Page 4 of 13



are part of a defendant’s sentence, and the avenues available to alter a sentence

are limited. 18 U.S.C. § 3562; United States v. Neal, 810 F.3d 512, 516 (7th Cir.

2016). One such limited exception is that the Court, after considering factors set

forth in § 3553, may modify, reduce, or enlarge the conditions of probation or

supervised release pursuant to Fed. R. Crim. P. 32.1(c). To modify, Rule 32

requires the court hold a hearing wherein the defendant has a right to counsel,

an opportunity to make a statement, and present any mitigating evidence. 18

U.S.C. § 3583(e)(2).

       Because this Defendant claims his medical conditions warrant

modification due to COVID-19, the Court’s understanding of CDC risk factors

and legal analysis of motions for compassionate release when “extraordinary and

compelling reasons” exist are relevant. 3 As the Court is very familiar with these

motions, suffice the Government to say that Courts look to CDC risk factors and

oftentimes hundreds of pages of medical records when deciding whether early




       3
          See 18 U.S.C. § 3582(c)(1)(A); If an inmate has a chronic medical condition that has been
identified by the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19,
that condition may satisfy the standard of “extraordinary and compelling reasons.” Under
these circumstances, a chronic condition (i.e., one “from which [the defendant] is not expected
to recover”) reasonably may be found to be “serious” and to “substantially diminish[] the
ability of the defendant to provide self-care within the environment of a correctional facility,”
even if that condition would not have constituted an “extraordinary and compelling reason”
absent the risk of COVID-19. USSG § 1B1.13, cmt. n.1(A)(ii)(I).

                                                 4
          1:18-cr-10023-JES-JEH # 115      Page 5 of 13



release is warranted for defendants with medical condition(s). Here, the

Defendant has none.

   III.     County Jail Precautions

      Since the start of the pandemic, the United States Attorney’s Office has

communicated with jail superintendents at each county who houses federal

inmates in the Central District of Illinois. In response to the spread of COVID-19

in the community, each jail took the following aggressive mitigation measures, at

a minimum:

      1. Social visits and volunteer activities have been fully suspended to limit

            the possibility of the disease entering the jail;

      2. Jail records and reception areas have been closed;

      3. Body temperature is measured for any new inmate prior to their entering

            the jail;

      4. Attorneys are requested to use non-contact visits with clients;

      5. If attorneys elect to use contact visit areas, jail personnel disinfect the visit

            room after each use;

      6. If attorneys elect to use contact visit areas, jail personnel issue the

            attorney disinfectant for their use during the visit;

      7. Housing unit surfaces are cleaned daily;

                                             5
      1:18-cr-10023-JES-JEH # 115     Page 6 of 13



      8. Inmates are moved from their living quarters only for purposes of

         medical treatment and court appearances;

      9. Restraints are regularly disinfected; and

      10. Signage is posted throughout the facility with basic hygiene reminders

         for COVID-19.

      Finally, if a case of COVID-19 were to be confirmed at a one of these jails,

many of them have the capacity to place that person in isolation to stop the spread

of the disease until that individual could be relocated to a medical facility. Any

new arrestees are detained for a period of 14 days before they can enter the general

population. Further, inmates are checked regularly for symptoms such as fever,

and if they present any symptoms they are quarantined immediately. All county

jails have medical staff available, including some such as Peoria County, whose

medical staff are on staff 24 hours a day, 7 days a week.

      As originally contemplated by the parties, the Defendant was considered to

serve his five days jail time in Tazewell County Jail. The undersigned confirmed

with Tazewell County Jail Superintendent Kempf that the Tazewell County Jail

has zero cases of COVID-19.




                                         6
            1:18-cr-10023-JES-JEH # 115    Page 7 of 13



      IV.     Defendant’s Public Posts

        In order for the Court to properly assess the credibility of the Defendant’s

motion, it is appropriate to evaluate the Defendant’s relevant actions and

attitudes in relation to the COVID-19 pandemic. Available publicly and

captured by law enforcement are several of the Defendant’s social media posts,

attached hereto in Exhibit 1.

        On March 31, 2020, the Defendant stated, “I fear getting hit by Lightning

more than dying from the coronavirus”. Ex. 1, p.2.

        On May 21, 2020, the Defendant shared a post about COVID-19 and

captioned it as a “deep state hoax!” Id. at 10. On May 26, he posts, “So I hear

none stop how great the doctors and nurse are til I could puke!...” Id. at 11

(errors in original). He then comments on his own post, “I see we are having fun

now all day long every 3 to 5 minutes it’s on the radio. There is [sic] a lot of

important people out there. COVID-19 this doctors that nurses that COVID-19

that all day long the whole goddamn thing is a hoax.” Id. His May 31, 2020, post

includes, “I’m sorry to tell you this but the pandemic is a complete hoax!...” Id. at

14.

            On June 5, 2020, the Defendant takes a photo of a checkout line with three

women, all wearing masks. Id. at 16. He appears to mock the women by

                                             7
       1:18-cr-10023-JES-JEH # 115      Page 8 of 13



captioning, “What this country has come to! No and I’m not about to wear one! I

ask at check out and she says no you don’t have to wear one! The place was full

of real intelligent people lol.” Id.

       On June 10, 2020, the Defendant posts, “Companies still advertising on the

radio! Face mask, hand sanitizers! Really people! Get out of the basement away

from the mold and get a job! What an American snow flake job! YOUR stupid!

Dumb Asses!!!!” Id. at 18 (errors in original). The Defendant posts again on June

10, stating, “And further more if I see you wearing a mask and you are not

painting something here’s what I’m thinking! I no longer want any one to even

no that I no some body so damn stupid! That’s just the politically correct version

of what I’m really thinking!” Id. at 19 (errors in original). He goes on to say, “In

due time most people will except [sic] that fact there never was a virus!” on July

2, 2020. Id. at 21.

       Beyond his social media posts, the Defendant attended the “White Trash

Bash” on August 1, 2020, on the Illinois River, as verified by his own social media

post on August 4 and confirmed by officers of the Illinois Department of Natural

Resources. Id. at 22. IDNR estimated over 500 people attended and reported that

this Defendant has been a primary organizer for several years past. In

addressing the event, wherein few attendees wore masks, Illinois Department of

                                          8
        1:18-cr-10023-JES-JEH # 115     Page 9 of 13



Public Health Director Dr. Ezike criticized the event and called for more personal

and community responsibility. See “State public health director condemns White

Trash Bash in East Peoria,” Peoria Journal Star, Aug. 5, 2020 (available at

https://www.pjstar.com/news/20200805/state-public-health-director-

condemns-white-trash-bash-in-east-peoria). The Defendant also touted his

refusal to wear a mask while dining at Jonah’s, in East Peoria, Illinois on August

19, 2020. Id. at 24.

   V.      Argument

        Here, the Defendant’s request to modify probation is disingenuous, at best,

and the § 3553 factors all point to denial. Be it clear that the Government has no

concern over the personal opinions or daily practices of anyone (that is, beyond

compliance with probation). However, in arguing personal fright in the face of

the COVID-19 virus, those attitudes and actions become relevant.

        Typically, there are some merits to concerns about contracting COVID-19

while within a correctional institution, especially by those who have

demonstrated risk factors identified by the CDC; the numerous motions for

compassionate release by Bureau of Prisons inmates are proof. However, in this

case, it is a baseless concern. Neither of the conditions he complains of are CDC

risk factors known to create an increased risk should he contract COVID-19. And,

                                          9
      1:18-cr-10023-JES-JEH # 115      Page 10 of 13



though the defendant faces some risk of COVID-19 infection no matter where he

spends his days, he faces a higher risk by remaining in society and failing to

abide by CDC and IDPH recommendations than if incarcerated for five days at a

COVID-19-free jail, such as Tazewell County.

      The Defendant’s history of noncompliance with the law spans back to the

1970s when he began receiving the first of dozens conservation violations. This

offense is his second Lacey Act offense in federal court. Prior sentences failed to

deter him from continued criminality for commercial gain as evidence by this

case. Courts must promote respect for the law and provide just punishment for

the offense; in this case, the defendant himself agreed this was just punishment

for the offense. He is otherwise precluded from disturbing the judgment except

for constitutional bases, of which this is not. Furthermore, to modify his jail time

to home confinement would diminish his conduct as leader and organizer in

relation to his less-culpable codefendants, each who are serving their respective

probation periods currently.

      Again, beyond compliance with the terms of his probation, the Defendant’s

personal choices are of no import to the Government—but misrepresentations to

the Court certainly are. The Defendant cannot have it both ways: he cannot mock

the pandemic and those who take it seriously, and then attempt to hide behind its

                                         10
      1:18-cr-10023-JES-JEH # 115      Page 11 of 13



apron strings when he’s court ordered to go to jail. He cannot call it a “hoax” while

simultaneously using it to excuse his jail time. He cannot credibly argue his risk of

infection is higher in a jail with zero cases as compared to being in society while

taking no precautions.

      There is nowhere in the world where the Defendant is safe from COVID -

19, and there is nothing about his pending five days of incarceration that

increases that risk. When all the § 3553(a) factors discussed above are also

considered, the totality of the circumstances weighs even stronger against the

defendant’s motion.

      As it relates to the timing, the Government suggests the timing of his jail

time ordered be completed by November 1, 2020, or otherwise adjusted to be at a

time and place coordinated under direction of the U.S. Probation Office.

                                  CONCLUSION

      WHEREFORE, the United States respectfully requests that this Court deny

the Defendant’s Motion to Modify Probation for the above-stated reasons.




                                         11
1:18-cr-10023-JES-JEH # 115   Page 12 of 13




                              Respectfully submitted,

                              JOHN C. MILHISER
                              UNITED STATES ATTORNEY


                       By:    /s/Katherine G. Legge
                              Katherine G. Legge
                              Assistant United States Attorney
                              Office of the United States Attorney
                              211 Fulton Street, Suite 400
                              Peoria, Illinois 61602
                              Tel: 309-671-7050
                              Fax: 309-671-7259




                                12
      1:18-cr-10023-JES-JEH # 115      Page 13 of 13




                           CERTIFICATE OF SERVICE

      I hereby certify that on August 31, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to counsel of record.



                                       /s/ Katherine Legge
                                       Katherine Legge




                                          13
